        Case 9:19-cr-80160-RS Document 7 Entered on FLSD Docket 08/28/2019 Page 1 of 4

                                      UNITED STATES DISTRICT C O URT FILED BY                                Dn
                                      SO UT H ER N D ISTR IC T O F F LO R ID
                                     APPEARANCE BOND:                                     AkC 28 2219
                     CASENO :19-8348-8ER
                                 .
                                                                                        çt
                                                                                        s kkCLJsE.'l-î
                                                                                         .n.og FLA.
                                                                                                      ?tEz
                                                                                                     w ns
                                                                                                     .




UN ITED STATES O F A M ERICA
                      Plaintii                              JA IL # 20426-104

  G ary R .K olligian
                      Defendant,


1,theundersigneddefendantand1orwe,theundersignedsureties,jointlyandseverallyacknowledgethatweandour
personalrepresentatives,jointlyandseverally,areboundtopaytheUnited StatesofAmerica,thesum of
$ 25.000 PSB COSIGNED BY THE DEFENDANT'S BROTHER PETER JAM GOCHIAN                          -                     .




                                      STANDARD CONDITIONS O F BO ND

Theconditionsofthisbond arethatthedefendant:
       1. Shallappear before thiscourt and at such otherplaces as the defendant may be requked to appear,in
accordance with any and al1orders and dkections relating to the defendant's appearance in this case, including
appearanceforviolationofaconditionofthedefendant'sreleaseasmaybeorderedornotitiedbythiscourtoranyother
United StatesDistrictCourtto whichthedefendantmaybeheld to answerorthecause transferred. Thedefendantis
toabidebyanyjudgmententeredinsuchmatterbysurrenderingto serveanysentenceimposedandobeyinganyorder
ordirectioninconnectionwithsuchjudgment.Thisisacontinuingbond,ilwludinganyproceedingonappealorreview,
which shallremain in fullforceand eflkctuntilsuch timeasthe courtshallorderotherwise.

        2.M aynotatanytime,foranyreasonwhatever,leavetheSouthern DistrictofFloridaorotherDistricttowhich
thecasemay beremoved ortransferred afterheorshehasappeared in such Districtpursuanttotheconditionsofthis
bond,withoutflrstobtainingm ittenpermission9om thecourt,exceptthatadefendantordered removedortransferred
to anotherdistrictmaytraveltothatdistrictasrequiredforcourtappearancesand trialpreparationuponwrittennotice
to the Clerk ofthiscourt orthe courtto which thecasehasbeen removed ortransferred. The Southern Districtof
Florida consists ofthe following counties:M onroe, M iam i-D ade, B row ard,Palm Beach, M artin, St.Lucie,
lndian R iver, O keechobee, and H ighlands.

       3. M ay notchange hisorherpresentaddressasrecorded on thisbond w ithoutpriorperm ission in writing 9om
the court.

        4. lsrequired to appear in courtata1ltim es as required by notice given by the courtorits clerk to the address
on thisbond orin open courtorto the address as changed by perm ission 9om the court. The defendantisrequked to
ascertain 9om the Clerk of Courtor defense counselthe tim e and place ofa11scheduled proceedings on the case. In
no event m ay a defendant assum e that his or her case has been dism issed unless the courthas entered an order of
dism issal.

        5. The defendant m ust cooperate w ith law entbrcem ent om cers in the collection of a D NA sam ple ifthe
collection isrequked by 42 U .S.C.Section 14135a.

       6. Shallnotcom m itany actin violation ofstate or federallaw s.
              Case 9:19-cr-80160-RS Document 7 Entered on FLSD Docket 08/28/2019 Page 2 of 4


                                                                                    DEFENDANT: Oav R.Kolligian
                                                                                    C A SE N U M BER : 19'8348-8ER
                                                                                    PA GE T W O

                                          SPEC IA L C O N D IT IO N S O F B O N D
    ln addition to compliance w ith the previously stated conditionsofbond,the defendantm ustcom ply w ith the special
    conditionschecked below :
    Z a. Surrenderallpassportsandtraveldocuments,ifany,tothePretrialServicesOmceandnotobtainanytravel
             docum ents during the pendency ofthe case;
    Z b. ReporttoPretrialServicesasfollows:V asdirectedor                                 timels)awcp/cinpersonand                    timels)
             a wcpkby telephone;
    K c. Submittosubstanceabusetestingand/ortreatment;(atthediscretionofPTS)
    Z d. Regainfrom excessiveuseofalcohol,oranyuseofanarcoticdrugorothercontrolledsubstance,asdefmed
             insection 102oftheControlledSubstancesAct(21U.S.C.j802),withouta prescriptionbyalicensed medical
             practitioner;
    Z e. Participateinmentalhealthassessmentand/ortreatment; (liicakr j-jo yn                                                   .
    Z f. Participateand undergo a sex oflbnsespeciticevaluation and treatm ent;
    Z g. M aintain oractively seek full-timeemplom entyeducation/volunteering
    I--Ih. Maintainorbeginaneducationalprogram'   ,
    Z i. Avoid a11contactwithvictimsoforwitnessestothecrimescharged,excepttlzroughcounsel;
    Klj. Regain9om possessingaflrearm,destructivedeviceorotherdangerousweapons;
    I
    --Ik. Noneofthesignatoriesmaysell,pledge,mortgage,hypothecate,encumber,etc.,anyrealpropertytheyown
             untilthe bond isdischarged,or otherw ise m odified by the Court;
    Z 1. Maynotvisitconzmercialtransportationestablishment:airports,seaport/marinas,commercialbusterminals,
             train stations,etc.,'
    Z m.Noaccesstotheinternetviaanytypeofcormectivitydevice(i.e.computers,pda's,cellularphones,/v'J),and
             follow instructions asoutlined in the agreem entwaiverprovided to you by PretrialServices;
    Zln. HOM E CONFINEM ENT PROGRAM The defendant shallparticipate in one ofthe following home
         conGnementprogram componentsandabidebyalltherequirementsoftheprogram whichZ willnotor
         Z 1willinclude electronicm onitoring orotherlocation verification system,paid forby the
         defendantbased upon his/her abilitvtopayIZ orpaid forbyPretrialSen icesZ .
                                                            .

         Z Curfew:Youarerestrictedtoyourresidenceeverydayfrom IOPM to7AM              orasdirectedby
                      the Court.DiscretionofPTSifneededastoworkpurposesorotherallowances.
                   HomeDetention:Youarerestrictedtoyourresidenceatalltimesexcept Z medicalneedsor
                   foltreatment,Z courtappearances,Z attorneyvisitsorcourtorderedobligations,and Z
                      other                                                                                                                 .

         o. H ALFW AY H OUSE PLA CEM ENT The defendant shall reside at a halfway house or community
           corrections centerand abide by al1the rulesand regulationsofthe program .
             Youarerestrictedtothehalfwayhouseatalltimesexceptfor:Z employment;Z education;
             Z religioussewices;Z medical,substanceabuse,ormentalhealth treatm ent;Z attorney
             visits;Z courtappearances;Z courtordered obligations; Z reportingtoPretrialSen ices;
             and Z other
    IV p. M aytravelto and9Om:SDFL                                                 and m ust notify PretrialServices oftravelplans
             before leaving and upon return.
                                                                                                                                                        '
                                                                                                                                                        j
         q. Comply with the following additionalconditionsofbond:                                                                                       L
                  inors.No accesstosocialmediaaccounts.Reside atresidencc asannounced in open Court.M onitoringsoftware to beadded atthediscretion of   1
Nocontactwithm                                                                                                                                          t
PTS on deh'scomputer,Prohibited from owning,viewing orpossessingany obscene,pornographic,orsexually stimulating visualorauditory material. Consent      )
to USPO conductingperiodic unannounced examinationsofthedeq'scomputerequipmentathisplaceofemploymentorresidence.Notpennittcdtoenterorto                 J
useany lpcal,state,federalorprivatelibrariesorany bookstore.Submitto asearch ofhispersonorproperty conducted in a remsonablcmanner.                     :
                                                                                                                                                        ?
        Case 9:19-cr-80160-RS Document 7 Entered on FLSD Docket 08/28/2019 Page 3 of 4


                                                                 D EFEN D AN T : Gary R.Kolligian
                                                                 CA SE N U M B ER : 19-8348-8ER
                                                                 PA GE TH R EE

                       PE N A LT IE S AN D SA N C TIO N S A PPL IC A B LE TO D E FEN DA N T

       V iolation ofany ofthe foregoing conditionsofrelease m ay resultin the im m ediate issuance ofa w arrantforthe
defendant'sarrest,arevocationofrelease,anorderofdetention,asprovidedin 18U.S.C.j3148,forfeitureofanybail
posted,and a prosecution forcontemptasprovided in 18 U.S.C.j401,which could resultin apossibleterm of
imprisonm entora fm e.

        Thecommission ofany ofrensewhileon pretrialreleasemay resultin an additionalsentence upon conviction
for such oFense to a term of im prisonm ent of not m ore than ten years, if the oflknse is a felony;or a term of
imprisonm ent ofnotm ore than one year,ifthe offense is a m isdem eanor. Thissentence shallbe consecutive to any
other sentence and m ustbe im posed in addition to the sentence received forthe oFense itself

      Title 18U.S.C.j 1503 makesita criminaloflknse punishablebyup to tive yearsofimprisonmentand a
$250,000fmetointimidateorattempttointimidateawitness,jurororo/cerofthecourt;18U.S.C.j1510makesit
a criminalofrense punishable by up to five years of imprisonment and a $250,000 fme to obstruct a criminal
investigation;18 U.S.C.j 1512 makesita criminalofrerksepunishableby up to ten yearsofimprisonmentand a
$250,000 fmeto tamperwith a witness,victhn orinformant;and 18 U.S.C.j l513 makesita criminalofrense
punishableby up to ten yearsofimprisonm entand a $250,000 fmeto retaliate againsta witness,victim orinfonnant,
orthreaten to do so.

       ltisacriminaloflknseunder18U.S.C.j3146,ifafterhavingbeenreleased,thedefendantknowinglyfailsto
appearasrequired by theconditionsofrelease,orto surrenderforthe service ofsentence pursuantto acourtorder.
Ifthedefendantwasreleased in cormection with a charge of,orwhile awaiting sentence,surrenderfortheservice of
asentence,orappealorcertiorariafterconviction for:

              an oflknse punishable by death,life imprisonm ent,orim prisonm entfora term oftifteen yearsorm ore
              thedefendantshallbefmed notmorethan $250,000orimprisoned fornotmorethantenyears,orboth;
              an oFense punishable by im prisonm entfora term offive years orm ore,butlessthan fifteen years,the
              defendantshallbefmed notmorethan $250,000 orimprisoned fornotmorethan fiveyears,orboth;
              anyotherfelony,thedefendantshallbefmed notmorethan $250,000 orimprisonednotmorethantwo
              years,orboth;
              amisdemeanor,thedefendantshallbefmed notmorethan $100,000 orimprisoned notmorethan one
              year,or both.

       A term of im prisonm ent im posed for failure to appear or surrender shallbe consecutive to the sentence of
imprisonm entforany otheroFense.ln addition,a failure to appearm ay resultin the forfeiture ofany bailposted,w hich
m eansthatthe defendantw illbe obligated to pay the fullam ountofthe bond,w hich m ay be enfbrced by allapplicable
law softhe U nited States.
             Case 9:19-cr-80160-RS Document 7 Entered on FLSD Docket 08/28/2019 Page 4 of 4
                                                         D EFEN DA N T : Gary R.Kolligian
                                                                               C A SE N U M B ER : 19-8348-8ER
                                                                               PA G E F O U R

                                 PENALTIES AND SANC TIO NS APPLICABLE TO SUR ETIES
    Violationby thedefendantofany oftheforegoingconditionsofreleasewillresultin an imm ediateobligationby thesurety orsuretiesto
    paythefullamountofthebond.Forfeitureofthebondforanybreachofoneormoreconditionsmaybedeclaredbyajudicialofticerofany
    UnitedStatesDistrictCourthavingcognizanceoftheaboveentitledmatteratthetimeofsuchbreach,and ifthebond isforfeitedandthe
    forfeitureisnotsetasideorremitted,judgmentmaybeentereduponmotioninsuchUnitedStatesDistrictCourtagainsteachsuretyjointly
    andseverallyfortheamountofthebond,togetherwith interestand costs,and executionm aybeissuedandpaymentsecuredasprovidedby
    theFederalRulesofCrim inalProcedureand otherlawsoftheUnitedStates.

                                                           SIG NAT URES
    Ihavecarefully read and Iunderstandthisentire appearancebond consisting offour pages,orithasbeen read to m e,and, ifnecessary,
    translatedintomy nativelanguage,and Iknow thatIam obligatedbylaw tocomplywith a1lofthetennsofthisbond.lprom iseto obey all
    conditionsofthisbond,to appearin courtasrequired,and to surrenderforserviceofany sentence im posed.lam awareofthepenalties
    andsanctionsoutlined inthisbond forviolationsofthetennsofthebond.
    IfIam an agentacting for oron behalfof a corporatesurety,lfurtherrepresentthatl am a duly authorized agentforthecorporate
    surety andhavefullpowertoexecutethisbondintheam ountstated.

    N O T E :Page 5 ofthisform M U ST be com pleted before the bond w illbe accepted for filing.
                                                                DEFENDA NT

    Signedthis    -   dayof A ugust              ,20 19   at                                  ,Florida

    Signedandacknowledgedbeforem e:                              DEFENDANT:(Sinature)                                        .U   '--
    W ITN ESS:                                                   City: -                                       State:

                                                          C OR PO R AT E SU RETY



    SURETY '
           .                                                     AGENT:(Signature)
    City:                        State:                          PRINT N AM E:

                                                          IN DIVIDUA L SUR ETIES

    signedthis$5dayof             '',2(
                                      19xt& -.Fl
                                               oridasignedthi
                                                            s dayof                                        ,20 t                  ,Fl
                                                                                                                                    orida
    suRETv:(signature)                -                            suRs-
                                                                       rv:(signature)
G      NTNAME:               r       #               m>          VPRINT NAM E:
A tELATIONSHIP TO DEFENDANT:                    S r.O xv'          RELATIONSHIPTO DEFENDANT:
O ity:(S hrnê- Ro bdhr State:                                     City:                       State:

    Signedthis   dayof                    ,20
                                            .
                                                at             ,Florida Signedthis   day of       ,20      -            at   ,Florida

    SURETY:(Signature)                                            SURETY:(Signature)
    PRINT N AM E:                                                 PRIN T N AM E:
    RELATION SHIP TO DEFENDAN T                                   RELATION SHIP TO DEFEND AN T:
    (zity:                   State:                               (zity:                   State:


    Date: r4 r/z,                                         APPROVALBYCOURT.
                                                                         v.
                                                                          ,-
                                                                           .,
                                                                            ;
                                                                            ,
                                                                            ;;,               . ...-
                                                                                                       -        y.
                                                                                                                *;;7x..
                                                                                                                    .



                                                                                        >
                                                                          QRIJCE E.REINHART
                                                                          UN IT ED ST ATES M AG ISTRA TE JUDG E
